Citation Nr: 1823251	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  09-06 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether the character of discharge of the Appellant's service constitutes a bar to Department of Veterans Affairs benefits.


WITNESS AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel

INTRODUCTION

The Appellant had active service in the United States Army from April 1979 to September 1982.  His time lost during this period includes being in unauthorized absence (UA) status from April 9, 1981 to July 6, 1982.  The Appellant's DD Form 214 reflects that the character of discharge upon separation was "under other than honorable conditions."

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 administrative decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Appellant testified at a Central Office hearing before a Veterans Law Judge in April 2011.  However, the Veterans Law Judge that presided over the April 2011 hearing has since retired.  Although the Appellant was offered the opportunity to testify at another Board hearing before a different Veterans Law Judge, he declined an additional hearing.  Thus, there are no outstanding Board hearing requests.

The Board notes that during the pendency of this appeal, a May 2015 rating decision determined that the Appellant was sane at the time in question.  In addition, the RO issued another administrative decision in August 2015 finding that the Appellant's character of discharge was a bar to VA benefits.

The Board further notes that in December 2016, the Veteran withdrew power of attorney in favor of Raymond Crowther and Disabled American Veterans.  He currently has no active power of attorney and is unrepresented in the matters currently before the Board.

In May 2011 and November 2016 decisions, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).
FINDINGS OF FACT

1.  In July 1982 the Appellant, through counsel, requested a discharge for the good of the service to avoid trial by court-martial for a period of being absent without leave (AWOL).

2.  In September 1982, the Appellant was discharged under other than honorable conditions.

3.  The Appellant's period of AWOL was the result of willful and persistent misconduct; his other service was not otherwise honest, faithful, and meritorious.

4.  The Appellant was not insane at the time he committed the offenses that led to his discharge.


CONCLUSION OF LAW

The character of the Appellant's discharge is a bar to his receipt of VA benefits, other than health care under Chapter 17, Title 38, United States Code.  38 U.S.C. 
§§ 101(2), 5303(b) (2012); 38 C.F.R. §§ 3.1, 3.12 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record indicates that the Veteran's service treatment records are unavailable.  The claims file reflects that several attempts were made to request the records and that all efforts to obtain the files were exhausted.  The Veteran was notified of the inability of VA to obtain the records and informed of alternative records and evidence which could support his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board notes that the Veteran was informed in a January 2017 development letter that a new release was needed in order to request records from the German police departments previously identified as potential sources of information, as the previous authorization provided to VA had expired; however, the Veteran failed to provide a new release of information form authorizing VA to obtain any available records.  VA's duty to assist is a two-way street, and the Veteran cannot wait passively in those situations where his assistance to VA is necessary.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, VA was under no further obligation to seek out these records.

The United States Court of Appeals for Veterans Claims (Court) has held that when service treatment records are unavailable, the Board's obligation to explain its findings and conclusions and to consider the benefit-of-the-doubt rule is heightened.  See Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Character of Discharge as Bar to VA Benefits

The Appellant seeks entitlement to VA benefits but he was discharged under other than honorable conditions after requesting a discharge for the good of the service to avoid a trial by court-martial.  Under VA laws and regulations, and for benefits purposes, a "veteran" is a person discharged or released from active service under conditions other than dishonorable. 38 U.S.C. § 101(2); 38 C.F.R. § 3.1(d).  VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C. § 101(18); 38 C.F.R. § 3.12(a).  The Board must determine whether the Appellant's discharge is a bar to receipt of VA benefits.

While the Appellant has provided evidence and argument related to why his character of discharge should be upgraded, that will not be addressed in this decision as discharge upgrades are not under the purview of the VA.  Service department findings (i.e., the Army, Navy and Air Force) are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. 
§ 3.203(a); Spencer v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997).  VA has no authority to alter the Appellant's discharge classification.  Harvey v. Brown, 6 Vet. App. 416 (1994). 

A dishonorable discharge, a statutory bar, or a regulatory bar deprives the claimant of all gratuitous VA benefits.  Such discharge, statutory bar, or regulatory bar is binding on VA as to the character of discharge unless an exception such as insanity applies.  38 C.F.R. § 3.12.  Specifically, there are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C. § 5303(a) and 38 C.F.R. § 3.12(c); and, regulatory bars listed in 38 C.F.R. § 3.12(d). 

The regulatory bar to receipt of VA benefits at 38 C.F.R. § 3.12(d) provides that a discharge or release because of willful and persistent misconduct is considered to have been issued under dishonorable conditions.  A dishonorable discharge under subsection (d)(4) is not a bar to VA benefits if an honorable or general discharge is issued through a board for correction of records established under 38 U.S.C. § 1552 or a discharge review board established under 10 U.S.C. § 1553.  38 C.F.R. § 3.12 (e)-(g).  In this case, the exception at 38 C.F.R. § 3.12(e)-(g) does not apply because a request for change in character of discharge was denied by the Army Discharge Review Board in September 1983, and in October 2002, the Board for Correction of Military Records denied the Appellant's request to have his character of discharge upgraded. 
In this case, the Appellant requested and was granted an other than honorable discharge to avoid trial by court-martial.  The offense at issue was an AWOL period from April 9, 1982 to July 7, 1982 (a period of 89 days).  The appellant also had two prior instances of non-judicial punishment under Article 15 of the Uniform Code of Military Justice (UCMJ).  

Additionally, the Appellant's AWOL was not for a continuous period of at least 180 days for purposes of 38 C.F.R. § 3.12(c)(6).  The Board notes that under 38 CFR 3.12 (c)(6), the reasons for going AWOL are evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity.  Consideration is also given to how the situation appeared to the person himself or herself; hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the AWOL period began.  However, 38 CFR 3.12(c)(6) is not the basis for either the RO's decision or the Board's decision, both of which center on a finding of willful and persistent misconduct under 38 CFR 3.12(d)(4).  Moreover, the probative evidence of record indicates that the Appellant asserted that his actions were motivated by personal matters, including concern regarding his sister's illness.

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  A service department finding that injury, disease or death was not due to misconduct will be binding on VA unless it is patently inconsistent with the facts and the requirements of laws administered by VA.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n).

Although 38 C.F.R. § 3.12(d)(4) indicates that a discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious, the Court of Appeals for Veterans Claims has found that a period of AWOL does not constitute a minor offense.  See 38 C.F.R. § 3.12(d); Stringham v. Brown, 8 Vet. App. 445, 448 (1995) (noting that "offenses that would interfere with [the] appellant's military duties, indeed preclude their performance," such as periods of AWOL, do not constitute minor offenses); Winter v. Principi, 4 Vet. App. 29 (1993) (holding that one AWOL offense where the appellant was AWOL 32 days out of his 176-day service time constituted a bar to the payment of VA benefits on the basis of willful and persistent misconduct).  Furthermore, pursuant to UCMJ Article 86, AWOL in excess of 30 days is not viewed as a minor offense, but rather as a severe offense which is punishable by confinement of up to one year and the issuance a dishonorable or bad conduct discharge.  See, e.g., See Winter v. Principi, 4 Vet. App. 29, 32 (1993) ("The BVA correctly determined that the UCMJ views AWOL in excess of 30 days as a severe offense, punishable by confinement for up to one year and the issuance of either a bad conduct or dishonorable discharge.") (citation omitted); Cropper v. Brown, 6 Vet. App. 450, 452, 453 (1994) (noting that offenses that preclude the performance of military duties, such as unauthorized absence and failure to go to the appointed place of duty, are by definition not minor offenses).  Therefore, the Appellant's AWOL is not a minor offense and with consideration of his two prior instances of non-judicial punishment under Article 15 of the Uniform Code of Military Justice (UCMJ) his service was not otherwise honest, faithful, and meritorious.  Accordingly, the Appellant's character of discharge acts as a bar to the payments of benefits unless it is found that he was insane at the time of committing the offense which caused his discharge.  See 38 C.F.R. § 3.12(b).

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354.

Insanity must be shown to exist, due to disease, only at the time of the commission of the offense leading to discharge, not that insanity caused the misconduct.  Beck v. West, 13 Vet. App. 535, 539 (2000).  In other words, there need not be a causal connection between the insanity due to disease and the misconduct.  See Struck v. Brown, 9 Vet. App. 145, 154 (1996), citing Helige v. Principi, 4 Vet. App. 32, 34 (1993) and abrogated on other grounds by Gardner v. Shinseki, 22 Vet. App. 415 (2009); see also VA O.G.C. Prec. 20-97 (May 22, 1997) (clarifying VA's definition of insanity).

The types of behavior identified as insanity in 38 C.F.R. § 3.354(a) do not include a minor episode or episodes of disorderly conduct or eccentricity.  A determination of the extent to which an individual's behavior must deviate from his normal method of behavior could best be resolved by adjudicative personnel on a case-by-case basis in light of authorities defining the scope of the term insanity.  The phrase "interferes with the peace of society" in the regulation refers to behavior which disrupted the legal order of society.  The term "become antisocial" in the regulation refers to the development of behavior which was hostile or harmful to others in a manner which deviated sharply from the social norm and which was not attributable to a personality disorder.  The reference in the regulation to "accepted standards of the community to which by birth and education" an individual belonged requires consideration of an individual's ethnic and cultural background and level of education.  The regulatory reference to "social customs of the community" in which an individual resided requires assessment of an individual's conduct with regard to the contemporary values and customs of the community at large.  VAOPGCPREC 20-97 (May 22, 1997).

Behavior which is generally attributable to a substance abuse disorder does not exemplify the severe deviation from the social norm or the gross nature of conduct which is generally considered to fall within the scope of the term insanity, and, therefore, does not constitute insane behavior.  Personality disorders, including antisocial personality disorder, do not satisfy the definition of insanity as contemplated at 38 C.F.R. § 3.354.  VAOPGCPREC 20-97.  In addition, mental illness is not identical to insanity.  Beck v. West, 13 Vet. App. 535, 539 (2000). Rather, insane behavior is defined as a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the person is unable to understand the nature, full import, and consequences of his acts such that he is a danger to himself or others.  VAOPGCPREC 20-97.  In effect, the person is rendered incapable of managing himself or his affairs, which is a concept akin to the level of incompetency generally supporting appointment of a guardian.  VAOPGCPREC 20-97.

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (b)(2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  

In considering the evidence of record, the Board finds that the character of the Appellant's discharge is a bar to his receipt of VA benefits, other than health care under Chapter 17, Title 38, United States Code.

The Board notes that since leaving military service, the Appellant has been diagnosed with multiple psychological disorders, including depression and alcohol dependence.  He indicated in a May 2006 statement that he began having mental problems while stationed in Germany, and was treated for depression and alcoholism during that time.  However, as reflected by the laws and regulations as set forth above, it is the time immediately surrounding his period of AWOL that is of particular importance in the instant determination.  

The Appellant enlisted in the Army on April 10, 1979 for a three year period of service.  He was subsequently stationed in Germany and stated that after serving there since August 1979, he agreed to sign an extension of service in order to return to the United States so that he could be closer to his family.  The record indicates that he signed a three month extension in May 1981 to qualify for a permanent change of station move.  He was subsequently transferred to Fort Bragg, North Carolina, in December 1981.  Service personnel records show that the he was then AWOL from April 9, 1982 to July 7, 1982, when he was apprehended by local authorities in Jackson, Mississippi.  

After being transported back to Fort Bragg, court-martial charges were preferred against the Appellant regarding his period of AWOL.  On July 21, 1982, he, through counsel, requested a discharge for the good of the service in lieu of trial by court-martial for charges related to his AWOL period in excess of 30 days.  He indicated that he was informed that he may receive a discharge under other than honorable conditions and would be barred from virtually all rights as a veteran under both state and federal legislation.

In a July 1982 letter, the Appellant's commanding officer stated that during an interview he personally conducted, the Appellant indicated he was aware of the nature of the interview and of the consequences of a Discharge Under Other Than Honorable Conditions (UOTHC).  The commanding officer noted that the Appellant stated his AWOL was due to his inability to adjust to military life and that he felt over supervised and that he was not given the responsibility to do his job.  He further stated that he experienced family problems which added additional stress, so he departed AWOL.  The Appellant indicated that he eventually surrendered to civil authorities because he was tired of running, and that he desired to be discharged from service.  An accompanying Report of Mental Status Evaluation indicated that his behavior was normal, he was fully alert, he was fully oriented, his mood was unremarkable, his thought process was clear, his thought content was normal, and his memory was good.  They evaluating physician opined that the Appellant had the mental capacity to understand and participate in the proceedings, that he was mentally stable, and that he met the appropriate retention requirements.

The Appellant subsequently applied for a review of his discharge and military records, but his discharge was upheld in a September 1983 decision.  In his application, he stated that on the day he was to begin serving his three month extension he asked his division commander to cancel the extension.  After his division commander refused, he claimed that he took leave and went home for a few days.  He stated that after staying there for a while, he decided to surrender himself to the recruiting station in Jackson and go back to his unit.  The Army Discharge Review Board indicated that there was no evidence reflecting that the Appellant desired to be relieved of his three month service extension and noted that his period of AWOL overlapped with the three month extension period he voluntarily entered into and was legally obligated to complete.  The decision also noted that the Appellant had received two prior non-judicial punishments.  The record reflects that he was first punished in August 1980 for being incapacitated due to previous indulgence of intoxicating liquor and was again punished in February 1982 for failing to comply with a lawful order given by a superior noncommissioned officer.  He appealed the February 1982 punishment and his appeal was granted, in part.

In a February 1992 judgment including sentence by the United States District Court of Wyoming related to driving under the influence of alcohol, a report by the Appellant's probation officer noted his previous military service and discharge UOTHC.  The probation officer indicated that he stated he had gone on leave because his mother and sister were both hospitalized for health problems and was delayed in his return to his duty station due to family concerns.

The Appellant also applied to have his character of discharge upgraded by the Army Board for Correction of Military Records (ABCMR) in June 2002, but this request was likewise denied in an October 2002 decision.  In this instance, he stated that he believed the three month extension of service was erroneously not added to his enlistment.  The ABCMR found that his three month enlistment extension was proper and there was no indication that his request for discharge UOTHC in lieu of court-martial was made under coercion or distress.  The ABCMR indicated that there was not sufficient relevant evidence to demonstrate the existence of probable error or injustice, and although he may have felt he made the wrong decision, he could not change his mind after the fact.  In a February 2003 request for reconsideration of the October 2002 decision, the Appellant stated that he did not give a statement regarding the perceived error during the proceedings surrounding his discharge UOTHC because he was afraid and ignorant of the process.

A July 2006 VA psychological opinion indicated that the Appellant suffered from posttraumatic stress disorder (PTSD) symptoms during service related to a grenade explosion in his barracks while in Fort Gordon, Georgia.  The psychologist indicated that the rigid structure of the military also caused symptoms of PTSD related to physical and mental abuse during childhood.  She indicated that the Appellant became increasingly depressed and acted with a "certain amount of self-destructiveness" and suicidal thoughts.  She further indicated that he developed alcohol dependence in the military and drank to treat symptoms of depression and PTSD.  The psychologist indicated that he was worried about his family during service, and particularly his mother due to the physical abuse by his father that he observed prior to enlisting.  She stated that the Appellant claimed he was directed by his staff sergeant to leave on his original date of discharge because there was no documentation to show that his extension had been approved.  He further claimed that after he left for home it was brought to his attention that the extension had come through and he turned himself in to the local recruitment office.  The psychologist diagnosed the Appellant with PTSD; alcohol dependence, in partial remission; and major depression, recurrent, moderate to severe, non-psychotic.  She indicated that all of these disorders were caused or affected by his military service.

In a March 2009 request for review of discharge, which was denied on procedural grounds as a request for reconsideration of the October 2002 decision, the Appellant indicated that he was insane at the time of his period of AWOL and that he still suffered from the same mental health disabilities, including paranoid schizophrenia, depression, and bipolar disorder.

In his April 2011 Board hearing, the Appellant testified that when he was approaching his original date of discharge, he noticed that his pay stubs did not reflect the date of discharge for his three month extension.  He claimed that he took the problem up the chain of command and that his platoon sergeant told him that "if it doesn't come back that you can go ahead and leave because you are right now discharged."  He testified that he therefore thought he was officially discharged from service and went home.  He further testified that when he found out that the military was looking for him he went to the National Guard office in Jackson and turned himself in.  He stated that he was afraid at the time and didn't understand the process leading to his discharge UOTHC and that what was happening was beyond control.  The Appellant described the situation as a misunderstanding of his agreement of enlistment.

The Appellant also provided statements from his mother and childhood pastor in support of his 1983 request to the Army Discharge Review Board to change his character of discharge.  His mother indicated that he was having trouble at home during the time surrounding his period of AWOL and that he extended his period of service for three months but would be able to complete it after coming home.  His pastor indicated that he was having family trouble at the time of his period of AWOL.

In a June 2006 statement, the Appellant's sister indicated that she was diagnosed with possibly having cancer in December 1981, and that she and her brother were very close and the diagnosis affected him the greatest.  She stated that she spoke to her brother may times during that period and that he seemed to sink deeper and deeper into depression in relation to their situation at home.  She stated that she had surgery in early 1982 and that she found that she did not have cancer.  She indicated that due to the Appellant's family problems and emotional problems, she believed he did not have a choice in leaving the Army.

In this case, the Board finds that the evidence shows that the Appellant was not insane at the time of committing the offenses resulting in his discharge.  See 38 C.F.R. § 3.12(b). There is no probative evidence to support the theory that at the time of his period of AWOL, (1) the Appellant had a more or less prolonged deviation from his normal method of behavior; or (2) the Appellant interfered with the peace of society; or (3) the Appellant had so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resided. 38 C.F.R. § 3.354(a). 

Overall, the Board does not find the Appellant's statements suggesting he was insane at the time he committed the offenses leading to his discharge to be either credible or probative.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Of note the Appellant has not consistently asserted he was insane as a defense, and has alternatively claimed that there was a mistake concerning his extension of service and he was told he was discharged, and that he was on authorized leave but chose not to return for his required duty.  

The Board finds that the Appellant's claim most contemporaneous with his period of AWOL is also the version most supported by the evidence of record.  In his statement after being returned to Fort Bragg, the Appellant indicated that he had difficulty dealing with military life and aspects of his job, and further indicated that trouble at home had added to his stress.  In his 1983 application to change the character of his discharge, he stated that his request to cancel his extension of enlistment was denied and he simply did not return from a period of leave until he was "tired of running."  This is further supported by his 1992 statement in connection with a driving under the influence of alcohol case where he claimed that his mother and sister were hospitalized and he was delayed in his return to duty due to family concerns.  

Although the Appellant has subsequently claimed that he was insane at the time of his period of AWOL and that he would not have been AWOL if he were in his right mind, there is no medical evidence of record available to support this contention, and, in fact, the mental status evaluation conducted after he was returned from his period of AWOL indicated that there no psychological issues present and that he was mentally responsible.  While the Appellant's sister indicated she felt that he did not have a choice but to stay home as a result of his family difficulties and depression, her contention is of limited probative value as she is not a medical professional qualified to make such a determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

Ultimately, even if the Board assumes that the Appellant's psychological disorders were present in service and at the time of his period of AWOL, the evidence of record is against a finding that he was insane at the time he went AWOL.  Further, manifestations and/or diagnoses of psychiatric disorders do not equate to insanity for purposes of 38 U.S.C. § 5303(b) or 38 C.F.R. § 3.12(b).  See Beck v. West, 13 Vet. App. 535, 539 (2000); VAOPGPREC 20-97.  There is no indication that his going AWOL was in any way related to his diagnosed alcohol dependence; and although his family troubles during that time may have influenced any existing depression, the evidence does not reflect that his conduct represented a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the person is unable to understand the nature, full import, and consequences of his acts such that he is a danger to himself or others.  

Rather than indicating that the Appellant was rendered incapable of managing himself or his affairs, the evidence of record indicates that he willfully went AWOL for a period of 89 days.  The record further indicates that he was made aware of the ramifications of agreeing to a discharge UOTHC in lieu of a trial by court-martial.

The Board does not find that there is otherwise competent evidence showing that the Appellant had been rendered incompetent or had been incapable of understanding the consequences of his actions in service.  There is no indication that the Appellant was incapable of determining right from wrong in service.  In sum, the probative evidence of record does not show that the Appellant was insane at the time he committed the offenses leading to his acceptance of a discharge UOTHC in lieu of a court-martial.  As such, the regulatory bar at 38 C.F.R. § 3.12(d)(4) applies and the Appellant's character of discharge from service is a bar to VA benefits.


ORDER

The character of the Appellant's discharge is a bar to his receipt of Department of Veterans Affairs (VA) benefits, other than health care under Chapter 17, Title 38, United States Code.  The appeal is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


